UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RICHARD C. BARTEL,                              DOCKET NUMBER
                   Appellant,                        DC-1221-14-0748-W-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: November 12, 2015
                 Agency.



                  THIS ORDER IS NONPRECEDENTIAL *

           Richard C. Bartel, Arlington, Virginia, pro se.

           Erin Lai, Joint Base Andrews, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action in this individual right of action (IRA)
     appeal. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed.   See Title 5 of the Code of Federal Regulations, section 1201.115
     (5 C.F.R. § 1201.115).     For the reasons discussed below, we GRANT the
     appellant’s petition for review. We AFFIRM the administrative judge’s denial of
     the appellant’s request for corrective action concerning the cancellation of his
     temporary assignment. However, we REMAND the appellant’s allegation that he
     was constructively discharged in reprisal for his protected whistleblowing activity
     to the regional office for further adjudication in accordance with this Order.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2         At all times relevant to this appeal, the appellant held the permanent
     position of Air Safety Investigator for the Department of the Air Force (the
     agency), at Kirtland Air Force Base in New Mexico. Initial Appeal File (IAF),
     Tab 11 at 12, 21-22.     In January 2012, the Department of Defense’s (DOD’s)
     Civilian Expeditionary Workforce (CEW) selected him for a 12-month
     assignment to the position of Aviation Safety Manager in Afghanistan. Id. at 35.
     The appellant’s immediate supervisors attempted to block his deployment to that
     assignment due to mission requirements at Kirtland. Id. at 92-95, 97. However,
     their requests were denied. Id. at 97.
¶3         The appellant deployed to the Afghanistan assignment in February 2012.
     Id. After just 3 months, in May 2012, the agency returned the appellant to his
     permanent position at Kirtland. Id. at 21, 97. According to his CEW supervisor
     in Afghanistan, L.O., and his agency supervisor at Kirtland, R.G., the appellant
     lacked the necessary experience to continue in the Afghanistan assignment, and
                                                                                         3

     he was still needed at Kirtland.    Id. at 96-97.   The appellant retired from his
     position with the agency, effective July 2012. Id. at 12.
¶4         Thereafter, the appellant filed this IRA appeal, alleging that he was
     subjected to whistleblower retaliation. IAF, Tab 1. The appellant alleged that he
     made one protected disclosure pertaining to maintenance problems with Osprey
     military aircraft and another pertaining to fraudulent overtime reporting of certain
     employees in Afghanistan. IAF, Tab 1 at 5, Tab 24 at 8, 25. According to the
     appellant, these disclosures led to the premature termination of his deployment to
     Afghanistan and his constructive discharge. IAF, Tab 1 at 5. He characterized
     the retaliation as being orchestrated by a coworker, R.S., and two supervisors,
     L.O. and R.G. Id.
¶5         The administrative judge found that the appellant met his jurisdictional
     burden regarding the two disclosures and the cancellation of his deployment to
     Afghanistan. IAF, Tab 26 at 1-2. However, after holding the requested hearing,
     the administrative denied the appellant’s request for corrective action.         IAF,
     Tab 50, Initial Decision (ID).     The appellant has filed a petition for review.
     Petition for Review (PFR) File, Tab 1. The agency has filed a response. PFR
     File, Tab 2.
¶6         In his petition, the appellant first argues that the administrative judge erred
     by docketing his appeal against the agency (the Department of the Air Force),
     rather than the DOD.       PFR File, Tab 1 at 3-6.       He also argues that the
     administrative judge erred in finding that the appellant failed to prove that the
     agency cancelled     his   Afghanistan   deployment    in   reprisal   for   protected
     disclosures. Id. at 4-5. We disagree. However, we find that the administrative
     judge failed to adjudicate the appellant’s claim that he was constructively
     discharged in reprisal for whistleblowing.
                                                                                       4

     The appellant failed to show any error or harm in the administrative judge’s
     docketing his appeal against the Department of the Air Force, rather than the
     DOD.
¶7        The appellant named the DOD’s CEW as the respondent party to his appeal.
     IAF, Tab 1 at 1. Nevertheless, the administrative judge docketed the appeal with
     the agency as the respondent. IAF, Tab 2 at 1. The appellant requested that the
     DOD be reinstated as a party to the appeal, e.g., IAF, Tab 6 at 3, Tab 17 at 3,
     Tab 42 at 3, but the administrative judge denied the request, IAF, Tab 44 at 1-2;
     ID at 1 n.1. The administrative judge concluded that the agency, not the DOD,
     had the authority to take a personnel action against the appellant, and did so by
     terminating his assignment in Afghanistan. IAF, Tab 44 at 1-2. The appellant
     argues that this was a procedural error and that it prevented him from engaging in
     discovery with the DOD. PFR File, Tab 1 at 3, 5. We disagree.
¶8        Although the appellant’s temporary assignment with the CEW required that
     he deploy to Afghanistan and report to a civilian with the Department of the
     Army while supporting the various military branches and the North Atlantic
     Treaty Organization, IAF, Tab 11 at 35, 37-38, 96, he remained an agency
     employee, id. at 21-22. He reported his time and attendance to the agency, and it
     had the administrative responsibility of effectuating the personnel action at issue,
     the termination of his assignment, even if it did not do so until his Army
     supervisor released him from his Afghanistan obligation.         See IAF, Tab 10
     at 21-22, 32-33, Tab 11 at 21, 96-97.       The appellant failed to present any
     persuasive evidence to demonstrate otherwise.       Therefore, we agree with the
     administrative judge’s determination that the agency, not the DOD, was the
     proper respondent party.
¶9        Alternatively, even if the administrative judge did err in refusing to include
     the DOD as a respondent party, the appellant failed to show any resulting harm.
     An adjudicatory error that is not prejudicial to a party’s substantive rights
     provides no basis for reversal of an initial decision. Panter v. Department of the
                                                                                       5

      Air Force, 22 M.S.P.R. 281, 282 (1984). The appellant alleges that without the
      DOD as a named party to his appeal, he was unable to conduct full discovery.
      PFR File, Tab 1 at 5.    However, that argument is unavailing.       The Board’s
      regulations permit an appellant to obtain discovery from both parties and
      nonparties to an appeal and so the appellant could have, but did not, attempt to
      engage in discovery with the DOD. See 5 C.F.R. §§ 1201.72-.73. Accordingly,
      even if we were to find that the administrative judge erred in naming only the
      agency as the respondent party, this caused no harm to the appellant’s substantive
      rights because he chose not to engage the DOD, or any other nonparty for that
      matter, in discovery.
      The appellant failed to meet his burden of proving that any disclosures were a
      contributing factor to the termination of his temporary assignment.
¶10        The administrative judge denied the appellant’s request for corrective
      action, finding that even if he made protected disclosures, he failed to prove that
      they contributed to the termination of his assignment in Afghanistan. ID at 9-10.
      On review, the appellant disputes this finding.     PFR File, Tab 1 at 4-5.     He
      reasserts that the termination of his temporary assignment was unlawful
      retaliation, suggesting that this was confirmed by agency witness R.G.          Id.
      We disagree.
¶11        In an IRA appeal, an appellant bears the burden of establishing a prima
      facie case of whistleblower retaliation.       Lu v. Department of Homeland
      Security, 122 M.S.P.R. 335, ¶ 7 (2015). To meet that burden, an appellant must
      prove, by preponderant evidence, that he made a protected disclosure and that the
      disclosure was a contributing factor in a personnel action taken against
      him. 5 U.S.C. § 1221(e)(1); Lu, 122 M.S.P.R. 335, ¶ 7. If an appellant does so,
      the agency is then given an opportunity to prove, by clear and convincing
      evidence, that it would have taken the same personnel action in the absence of the
      protected disclosure. 5 U.S.C. § 1221(e)(1)-(2); Lu, 122 M.S.P.R. 335, ¶ 7.
                                                                                         6

¶12         An employee may demonstrate that a disclosure was a contributing factor in
      a personnel action through circumstantial evidence, such as evidence that the
      official taking the personnel action knew of the disclosure, and that the personnel
      action occurred within a period of time such that a reasonable person could
      conclude that the disclosure was a contributing factor in the personnel action, i.e.,
      by   satisfying   the   knowledge/timing    test.      Rumsey    v.   Department   of
      Justice, 120 M.S.P.R. 259, ¶ 26 (2013).          If an appellant fails to satisfy the
      knowledge/timing test, the Board will consider other evidence, such as that
      pertaining to the strength or weakness of the agency’s reasons for taking the
      personnel action, whether the whistleblowing was personally directed at the
      proposing or deciding officials and whether those individuals had a desire or
      motive to retaliate against the appellant. Id.
¶13         In this case, the appellant reported making his first disclosure, concerning
      maintenance problems with Osprey military aircraft, in late 2011. IAF, Tab 49,
      Hearing Compact Disc (HCD) (testimony of the appellant); see IAF, Tab 24 at 8.
      He reportedly made the second disclosure, alleging fraudulent overtime reporting
      of coworkers, in early 2012. HCD (testimony of the appellant); see IAF, Tab 24
      at 25. The agency, in concert with the appellant’s CEW supervisor, terminated
      his Afghanistan assignment shortly thereafter, in May 2012. IAF, Tab 11 at 21,
      96-97. Although that span of just a few months would satisfy the “timing” prong
      of the knowledge/timing test, see, e.g., Ontivero v. Department of Homeland
      Security, 117 M.S.P.R. 600, ¶ 23 (2012), the appellant failed to prove the
      “knowledge” prong.
¶14         The appellant has not alleged that he relayed either of his disclosures to the
      individuals he identified as responsible for the termination of his assignment,
      L.O. and R.G., his supervisors in Afghanistan and Kirtland.              Instead, he
      speculated about how they might have learned about the disclosures, in part
      because he believed they were becoming widely known, and in part by asserting
      that he told another individual, R.S., about his plans to disclose overtime abuse,
                                                                                        7

      and alleging that he overheard R.S. talking to someone on the telephone. IAF,
      Tab 30 at 8; HCD (testimony of the appellant). The appellant speculated that the
      other individual on the telephone could have been L.O., and that R.S. might have
      been informing L.O. about his fraudulent overtime disclosure. IAF, Tab 30 at 8;
      HCD (testimony of the appellant). He also suggested that L.O. had a motive to
      retaliate because he was somehow involved in the purported overtime abuse.
      IAF, Tab 1 at 5; HCD (testimony of the appellant). However, both L.O. and R.G.
      categorically testified and submitted written statements that they had no
      knowledge of the appellant’s disclosures prior to terminating his assignment.
      IAF, Tab 11 at 96-97; HCD (testimony of L.O. and R.G.).              Based upon this
      testimony, the sworn statements, and the lack of persuasive argument or evidence
      to the contrary, the administrative judge found that the appellant failed to prove
      that the responsible officials had any knowledge of his disclosures. ID at 9. We
      agree. See Jones v. Department of the Treasury, 99 M.S.P.R. 479, ¶ 8 (2005)
      (finding unsubstantiated speculation that an agency official might have known of
      protected disclosures was insufficient to meet the appellant’s burden to make a
      nonfrivolous   allegation   of   jurisdiction);   Easterbrook   v.   Department   of
      Justice, 85 M.S.P.R. 60, ¶ 11 (2000) (concluding that the record failed to
      demonstrate that the official responsible for the personnel action at issue had
      actual or constructive knowledge of the appellant’s disclosure).
¶15        As the administrative judge correctly noted, the appellant has extensive
      fixed-wing aviation experience, but that experience did not match the duties
      required for the job in the Afghanistan assignment, dealing with rotary-wing
      aircraft. ID at 7-9; IAF, Tab 11 at 96-97; HCD (testimony of L.O. and R.G.).
      L.O. identified this lack of experience as the reason he released the appellant
      from any further obligations in the Afghanistan assignment. IAF, Tab 11 at 96;
      HCD (testimony of L.O.). In addition, R.G. identified stateside mission needs as
      the reason for his wanting the appellant returned to Kirkland.          IAF, Tab 11
      at 97-98; HCD (testimony of R.G.).       That is consistent with the reason R.G.
                                                                                       8

      provided for why he tried to prevent the appellant’s deployment months prior to
      his disclosures. IAF, Tab 11 at 92-95; HCD (testimony of R.G.).
¶16         In his petition, the appellant argues that R.G.’s testimony confirmed that he
      would not have taken any action to recall the appellant to Kirtland after he
      deployed, but for the actions of the DOD. PFR File, Tab 1 at 4 (referencing HCD
      (testimony of R.G.)). However, the dispositive issue is whether the appellant met
      his burden of proving that his disclosures were a contributing factor in the
      termination of his assignment. The administrative judge found that he did not
      meet that burden, ID at 9-10, and we agree.             The parties responsible for
      terminating the appellant’s assignment provided a reasonable rationale for doing
      so, the appellant failed to show that those parties had actual or constructive
      knowledge of his disclosures, and the appellant provided no other persuasive
      argument and evidence to otherwise meet his burden.
      We remand the appellant’s claim that he was constructively discharged in reprisal
      for his protected whistleblowing activity for further adjudication.
¶17         A resignation or retirement qualifies as a personnel action if an appellant
      proves by preponderant evidence that the separation was involuntary. Colbert v.
      Department of Veterans Affairs, 121 M.S.P.R. 677, ¶ 12 (2014). The Office of
      Special Counsel’s (OSC’s) letter identified the alleged personnel actions as both
      the cancellation of the appellant’s deployment, IAF, Tab 9 at 7, and unreasonable
      scrutiny of his performance upon his return from Afghanistan, leading to his
      decision to retire, id. at 8.   Furthermore, the appellant raised his constructive
      discharge allegation in his initial appeal and continued to raise this claim
      throughout the appeal.    See IAF, Tabs 1, 15, 18, 21.       Although the appellant
      alleged before both OSC and the Board that the agency had constructively
      discharged him, the administrative        judge   did    not address this   alleged
      personnel action.
¶18         We find that, under these circumstances, the administrative judge’s failure
      to address the appellant’s alleged constructive discharge allegation was error. See
                                                                                           9

      Dorney v. Department of the Army, 117 M.S.P.R. 480, ¶ 9 (2012) (finding that the
      administrative judge’s failure to address the issue of the appellant’s alleged
      reprimand was error where she had exhausted her administrative remedies
      concerning the reprimand and raised it in her appeal); see also Spithaler v. Office
      of Personnel Management, 1 M.S.P.R. 587, 589 (1980) (determining that an
      initial decision must identify all material issues of fact and law, summarize the
      evidence, resolve issues of credibility, and include the administrative judge’s
      conclusions of law and his legal reasoning, as well as the authorities on which
      that reasoning rests). Accordingly, we find that the administrative judge should
      determine on remand whether the appellant established prohibited whistleblowing
      retaliation regarding the alleged constructive discharge. The administrative judge
      shall provide the parties with an opportunity to submit evidence and argument
      regarding this issue on remand and shall hold a supplemental hearing on this
      issue, if necessary.

                                            ORDER
¶19         For the reasons discussed above, we remand this case to the regional office
      for further adjudication in accordance with this Remand Order. In the remand
      initial decision, the administrative judge may incorporate his prior finding that
      denied   corrective    action   regarding   the   cancellation   of   the   appellant’s
      Afghanistan deployment.




      FOR THE BOARD:                              ______________________________
                                                  William D. Spencer
                                                  Clerk of the Board
      Washington, D.C.